1    Christopher B. Adamson, Esq. (State Bar No. 238500)
     Peter M. Williamson, Esq. (State Bar No. 97309)
2    ADAMSON AHDOOT LLP
     1150 S. Robertson Blvd.
3    Los Angeles, California 90035
     T: (310) 888-0024
4    F: (888) 895-4665
     E: christopher@aa-llp.com
5    E: Peter@aa-llp.com
6    Attorneys for Plaintiff
     DILLON CULLINAN
7

8    MICHAEL N. FEUER, City Attorney (111529x)
     KATHLEEN A. KEANALY, Chief Assistant City Attorney
9
     SCOTT MARCUS, Chief Deputy Civil Litigation Branch
10   CORY M. BRENTE, Senior Assistant City Attorney
     GEOFFREY PLOWDEN, Deputy City Attorney (SBN146602)
11
     200 North Main Street, Room 600 City Hall East
12   Los Angeles, CA 90012
     E: geoffrey.plowden@lacity.org
13
     T: (213) 978-7038
14   F: (213) 978-8785
15
     Attorneys for Defendants CITY OF LOS ANGELES, et al.,
16

17
                         UNITED STATES DISTRICT COURT
18
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
19

20
     DILLON CULLINAN,                       CASE NO.: 2:20-cv-10258 CBM (ASx)
21
           Plaintiff,
22
     vs.                                    [PROPOSED] ORDER FOR
23
                                            PROTECTIVE ORDER FOR
     CITY OF LOS ANGELES, a                 CONFIDENTIAL LAW
24
     municipal entity; CHIEF MICHEL         ENFORCEMENT AGENCY
     MOORE; and DOES 1 through 100,         RECORDS
25
     inclusive,
                                            [For Magistrate Judge Sagar’s review
26
           Defendants.                      and signature]

27

28   //
                                ORDER FOR PROTECTIVE ORDER
                                            1
1                                        ORDER
2         Pursuant to the stipulation of the parties and good cause appearing, the Court
3    orders that the protective order, filed concurrently herewith, be in effect as
4    of May 6, 2021.
5         IT IS SO ORDERED.
6

7    DATED: May 6, 2021
8

9                                            / s / Sagar
                                    ________________________________
                                    HONORABLE ALKA SAGAR
10                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 ORDER FOR PROTECTIVE ORDER
                                             2
